DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 13, 2021 has been entered. 
This Office action is in response to the amendment filed August 13, 2021, which amends claims 1, 5, 8, and 9 and cancels claims 4 and 6. Claims 1, 5, 8, and 9 are pending.

Response to Amendment
Applicant’s amendment of the claims, filed August 13, 2021, caused the withdrawal of the rejection of claims 1, 4-6, 8, and 9 under 35 U.S.C. 103 as being unpatentable over Itoi (US 2015/0021576) in view of Mizuki et al. (US 2013/0234119) as set forth in the Office action mailed April 27, 2021.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 8, and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katoh et al. (WO 2013/168688) (hereafter “Katoh”) in view of Kato et al. (US 2014/0061602) (hereafter “Kato”) and Kim et al. (WO 2012/150826) (hereafter “Kim”).
Regarding claims 1, 5, and 9, Katoh teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraphs [0276]-[0288]).  Katoh teaches that the light emitting layer comprises a phosphorescent dopant and a host material (paragraph [0280]).  Katoh teaches that the host material can have the following structure, 
    PNG
    media_image1.png
    237
    275
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    147
    226
    media_image2.png
    Greyscale
 are a few examples (paragraph [0157]). These compounds meet formula 1, where A1 and A2 are phenyl, L1 is phenylene, and X1-X16 are hydrogen atoms or binding groups of the phenylene group.
Katoh does not specifically teach where the light emitting layer comprises two host materials.  
Kato teaches that one can control the carrier balance of the light emitting layer by combining an electron transporting host material with a hole transporting host material (paragraph [0134]). The compounds of Katoh would be hole transporting host materials.
Kim teaches host materials for use in phosphorescent light emitting devices (paragraphs [0145]-[0159]). Kim teach the following host materials, 
    PNG
    media_image3.png
    132
    81
    media_image3.png
    Greyscale
 and 
    PNG
    media_image4.png
    126
    105
    media_image4.png
    Greyscale
(paragraphs [0039], [0045], and [0159]). Kim teaches that when these compounds are used as host materials the device has low drive voltage and a high efficiency (paragraphs [0159], [0165], [0166], [0176]). The compounds of Kim are considered electron transporting host materials.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Fukuzaki, so the light emitting layer comprises a mixture of host materials, one being hole transporting (
    PNG
    media_image1.png
    237
    275
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    147
    226
    media_image2.png
    Greyscale
) and one being electron transporting (
    PNG
    media_image3.png
    132
    81
    media_image3.png
    Greyscale
 or 
    PNG
    media_image4.png
    126
    105
    media_image4.png
    Greyscale
). Fukuzaki teaches that the light emitting layer can comprise an electron transporting host and a hole transporting host and Kato teaches that one can control the carrier balance of the light emitting layer by having a mixture of a hole transporting host and an electron transporting host.  Kim teaches 
    PNG
    media_image3.png
    132
    81
    media_image3.png
    Greyscale
 or 
    PNG
    media_image4.png
    126
    105
    media_image4.png
    Greyscale
 as host materials in an electroluminescent.  The motivation would have been to improve the carrier balance in the light emitting layer.
Regarding claim 8, the compounds of Katoh, 
    PNG
    media_image1.png
    237
    275
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    147
    226
    media_image2.png
    Greyscale
, are positional isomers of the applicant’s claimed compounds H1-1 and H1-2.
The Office points out that sections 2144.09 I and II of the MPEP state " A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c).” and “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). 
Isomers having the same empirical formula but different structures are not necessarily considered equivalent by chemists skilled in the art and therefore are not necessarily suggestive of each other. Ex parte Mowry, 91 USPQ 219 (Bd. App. 1950) (claimed cyclohexylstyrene not prima facie obvious over prior art isohexylstyrene). Similarly, homologs which are far removed from adjacent homologs may not be expected to have similar properties. In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960) (prior art disclosure of C8 to C12 alkyl sulfates was not sufficient to render prima facie obvious claimed C1 alkyl sulfate). 
Homology and isomerism involve close structural similarity which must be considered with all other relevant facts in determining the issue of obviousness. In re Mills, 281 F.2d 218, 126 USPQ 513 (CCPA 1960); In re Wiechert, 370 F.2d 927, 152 USPQ 247 (CCPA 1967). Homology should not be automatically equated with prima facie obviousness because the claimed invention and the prior art must each be viewed “as a whole.” In re Langer, 465 F.2d 896, 175 USPQ 169 (CCPA 1972) (Claims to a polymerization process using a sterically hindered amine were held unobvious over a similar prior art process because the prior art disclosed a large number of unhindered amines and only one sterically hindered amine (which differed from a claimed amine by 3 carbon atoms), and therefore the reference as a whole did not apprise the ordinary artisan of the significance of hindered amines as a class.).”
It would have been obvious to one of ordinary skill in the art to make compounds according to Katoh so the compounds are applicant’s H1-1 and H1-3. The compounds of Katoh are positional isomers of compounds of the instant application that the compounds would be obvious to one of ordinary skill in the art. One of ordinary skill in the art would expect the isomers to act in a similar manner as host materials for phosphorescent dopants.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148.  The examiner can normally be reached on Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ANDREW K BOHATY/Primary Examiner, Art Unit 1796